 
 
I 
One Hundred Twelfth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Tuesday, the third day of January, two thousand and twelve 
H. R. 2453 
 
AN ACT 
To require the Secretary of the Treasury to mint coins in commemoration of Mark Twain. 
 
 
1.Short titleThis Act may be cited as the Mark Twain Commemorative Coin Act.  
2.FindingsThe Congress finds as follows: 
(1)Samuel Clemens—better known to the world as Mark Twain—was a unique American voice whose literary work has had a lasting effect on our Nation’s history and culture.  
(2)Mark Twain remains one of the best known Americans in the world with over 6,500 editions of his books translated into 75 languages.  
(3)Mark Twain’s literary and educational legacy remains strong even today, with nearly every book he wrote still in print, including The Adventures of Tom Sawyer and Adventures of Huckleberry Finn—both of which have never gone out of print since they were first published over a century ago.  
(4)In the past 2 decades alone, there have been more than 100 books published and over 250 doctoral dissertations written on Mark Twain’s life and work.  
(5)Even today, Americans seek to know more about the life and work of Mark Twain, as people from around the world and across all 50 States annually flock to National Historic Landmarks like the Mark Twain House & Museum in Hartford, CT, and the Mark Twain Boyhood Home & Museum in Hannibal, MO.  
(6)Mark Twain’s work is remembered today for addressing the complex social issues facing America at the turn of the century, including the legacy of the Civil War, race relations, and the economic inequalities of the Gilded Age.  
(7)Today Mark Twain's work lives on through educational institutions throughout the United States, such as the Mark Twain Project at the Bancroft Library of the University of California, Berkeley, California, and the Center for Mark Twain Studies at Elmira College, in Elmira, New York.  
3.Coin specifications 
(a)DenominationsThe Secretary of the Treasury (hereafter in this Act referred to as the Secretary) shall mint and issue the following coins: 
(1)$5 gold coinsNot more than 100,000 $5 coins, which shall— 
(A)weigh 8.359 grams;  
(B)have a diameter of 0.850 inches; and  
(C)contain 90 percent gold and 10 percent alloy.  
(2)$1 silver coinsNot more than 350,000 $1 coins, which shall— 
(A)weigh 26.73 grams;  
(B)have a diameter of 1.500 inches; and  
(C)contain 90 percent silver and 10 percent copper.  
(b)Legal tenderThe coins minted under this Act shall be legal tender, as provided in section 5103 of title 31, United States Code.  
(c)Numismatic itemsFor purposes of section 5134 of title 31, United States Code, all coins minted under this Act shall be considered to be numismatic items.  
4.Design of coins 
(a)Design requirements 
(1)In generalThe design of the coins minted under this Act shall be emblematic of the life and legacy of Mark Twain.  
(2)Designation and inscriptionsOn each coin minted under this Act there shall be— 
(A)a designation of the value of the coin;  
(B)an inscription of the year 2016; and  
(C)inscriptions of the words Liberty, In God We Trust, United States of America, and E Pluribus Unum.  
(b)SelectionThe design for the coins minted under this Act shall be— 
(1)selected by the Secretary after consultation with the Commission of Fine Arts and the Board of the Mark Twain House and Museum; and  
(2)reviewed by the Citizens Coinage Advisory Committee.  
5.Issuance of coins 
(a)Quality of coinsCoins minted under this Act shall be issued in uncirculated and proof qualities.  
(b)Mint facilityOnly 1 facility of the United States Mint may be used to strike any particular quality of the coins minted under this Act.  
(c)Period for issuanceThe Secretary may issue coins minted under this Act only during the 1-year period beginning on January 1, 2016.  
6.Sale of coins 
(a)Sale priceThe coins issued under this Act shall be sold by the Secretary at a price equal to the sum of— 
(1)the face value of the coins;  
(2)the surcharge provided in section 7(a) with respect to such coins; and  
(3)the cost of designing and issuing the coins (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping).  
(b)Bulk salesThe Secretary shall make bulk sales of the coins issued under this Act at a reasonable discount.  
(c)Prepaid orders 
(1)In generalThe Secretary shall accept prepaid orders for the coins minted under this Act before the issuance of such coins.  
(2)DiscountSale prices with respect to prepaid orders under paragraph (1) shall be at a reasonable discount.  
7.Surcharges 
(a)In generalAll sales of coins issued under this Act shall include a surcharge of— 
(1)$35 per coin for the $5 coin; and  
(2)$10 per coin for the $1 coin.  
(b)DistributionSubject to section 5134(f)(1) of title 31, United States Code, all surcharges received by the Secretary from the sale of coins issued under this Act shall be promptly paid by the Secretary as follows: 
(1)One-quarter of the surcharges, to the Mark Twain House & Museum in Hartford, Connecticut, to support the continued restoration of the Mark Twain house and grounds, and ensure continuing growth and innovation in museum programming to research, promote and educate on the legacy of Mark Twain.  
(2)One-quarter of the surcharges, to the University of California, Berkeley, California, for the benefit of the Mark Twain Project at the Bancroft Library to support programs to study and promote the legacy of Mark Twain. 
(3)One-quarter of the surcharges, to Elmira College, New York, to be used for research and education purposes. 
(4)One-quarter of the surcharges, to the Mark Twain Boyhood Home and Museum in Hannibal, Missouri, to preserve historical sites related to Mark Twain and help support programs to study and promote his legacy.  
(c)AuditsThe Comptroller General of the United States shall have the right to examine such books, records, documents, and other data of each of the organizations referred to in paragraphs (1), (2), (3), and (4) of subsection (b) as may be related to the expenditures of amounts paid under such subsection.  
(d)LimitationNotwithstanding subsection (a), no surcharge may be included with respect to the issuance under this Act of any coin during a calendar year if, as of the time of such issuance, the issuance of such coin would result in the number of commemorative coin programs issued during such year to exceed the annual 2 commemorative coin program issuance limitation under section 5112(m)(1) of title 31, United States Code (as in effect on the date of the enactment of this Act). The Secretary of the Treasury may issue guidance to carry out this subsection.
8.No net costThe Secretary shall take such actions as may be necessary to ensure that— 
(1)minting and issuing coins under this Act will not result in any net cost to the United States Government; and 
(2)no funds, including applicable surcharges, are disbursed to any recipient designated in section 7 until the total cost of designing and issuing all of the coins authorized by this Act (including labor, materials, dies, use of machinery, overhead expenses, marketing, and shipping) is recovered by the United States Treasury, consistent with sections 5112(m) and 5134(f) of title 31, United States Code.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
